Citation Nr: 0933528	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
September 1984 to April 1985, and on active duty from January 
2004 to April 2005, with additional unverified service in the 
Army Reserve.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 


FINDING OF FACT

The Veteran's hearing loss was incurred in, or caused by, his 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claim for service connection is 
granted, any failure in notifying or assisting him is 
harmless error.  

The Veteran contends that his hearing loss was incurred 
during, or aggravated by, military service as a result of 
noise exposure.  Specifically, the Veteran has reported that 
he was exposed to noise from heavy equipment and machinery 
while working as a construction engineer.  The Veteran's DD-
214 indicates that his military occupational specialty (MOS) 
during his first period of service was as a machinist, and 
his MOS during his second period of service was as a 
construction engineering supervisor.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be established for an increase in 
severity of a pre-existing injury or disease that was 
aggravated by service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.306; see also Allen v. Brown, 7 Vet. App. 439 (1995).  When 
no preexisting condition is noted upon entry into service, a 
Veteran is presumed to have been sound upon entry, and the 
burden then falls on the government to rebut the presumption 
of soundness by "clear and unmistakable evidence" that the 
Veteran's disability was both pre-existing and not aggravated 
by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); 
Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the pre-existing condition.  Id.  Aggravation may 
not be conceded where, based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service, the disability underwent 
no increase in severity during service. 38 U.S.C.A. 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The available service treatment records from the first period 
of service from September 1984 to April 1985 reveal no 
complaints or findings of hearing loss.

The Veteran underwent audiological testing at a periodic 
physical for the Army Reserve in August 2002, the results of 
which are as follows, with puretone thresholds recorded in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
5
20
50
LEFT
n/a
10
10
35
45

These results indicate that the Veteran did have hearing loss 
in accordance with VA standards as of August 2002.  See 
38 C.F.R. § 3.385.  

Thereafter, the Veteran sought treatment for hearing loss in 
October 2005, only 6 months after separation from his second 
period of service from January 2004 to April 2005.  During 
this treatment, the Veteran reported in-service noise 
exposure to small weapons, large weapons, combat noise, and 
mortars.  Based on his audiological testing, the doctor 
diagnosed the Veteran with bilateral sensorineural hearing 
loss from 3000 to 6000 Hertz, with a "noise-notch" at 4000 
Hertz bilaterally.  The examiner also provided the opinion 
that, based on the Veteran's history of military noise 
exposure and the type/configuration of hearing loss, it was 
at least as likely as not that the Veteran's hearing loss was 
caused by military service. 

The Veteran was afforded a VA audiological examination in 
March 2006, when he reported that during service he had 
worked as a heavy equipment operator without hearing 
protection.  He also denied occupational and recreational 
noise exposure.  The March 2006 VA audiological testing 
results are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
25
30
45
60
LEFT
n/a
25
30
50
45

Again, these results indicate that the Veteran had hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  
Based on the audiological test results, the examiner 
diagnosed the Veteran with mild to moderately severe high 
frequency hearing loss in the right ear and normal to 
moderate high frequency hearing loss in the left ear.  The 
examiner also provided the opinion that the Veteran's 
tinnitus was most likely due to military noise exposure, and 
went on to state that his tinnitus was either of the same 
etiology as his hearing loss or was a causative factor of his 
hearing loss.  

The Veteran sought private treatment for his hearing loss 
from Dr. James M. Wade in September 2006, when he reported 
that he was exposed to combat noise from mortars and weapons, 
as well as noise from heavy equipment such as bulldozers, 
during active duty.  The Veteran also stated that his hearing 
had gotten worse over the past 2 years.  Dr. Wade noted the 
he had reviewed a copy of the Veteran's August 2002 VA 
audiogram. 

The results of Dr. Wade's September 2006 audiological testing 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
30
40
40
55
LEFT
n/a
40
40
50
55

Dr. Wade commented that the Veteran's speech reception 
threshold (SRT) was better than expected and that his OA9's 
were consistent with previous test results.  He also reported 
that the Veteran's current testing revealed mild hearing loss 
in the lower pitches that was not present in 2002.  However, 
Dr. Wade went on to state that loud noise would not produce 
low frequency hearing loss and provided the opinion that the 
Veteran probably allowed the puretone sounds to get a little 
bit louder before he responded to them, as his SRTs were not 
compatible with his puretone averages.  Finally, Dr. Wade 
provided his impression that the Veteran had slight worsening 
of neurosensory hearing loss at 3000 to 4000 Hertz 
bilaterally, which he believed was secondary to chronic noise 
exposure.    




Finally, the Veteran underwent a second VA audiological 
examination in November 2007, the results of which are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
25
30
45
LEFT
n/a
10
20
40
35

Based on these results, the examiner diagnosed the Veteran 
with normal to mild sensorineural hearing loss bilaterally.  
The examiner also provided the opinion that the Veteran's 
bilateral hearing loss was not caused by or the result of his 
service in Afghanistan.  In this regard, the examiner pointed 
out that the Veteran's current hearing sensitivity was 
consistent with the tests obtained in August 2002, prior to 
active duty, and stated that there was no evidence that the 
Veteran's hearing loss was aggravated by his active military 
service from January 2004 to April 2005.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused 
by in-service noise exposure.  There is no reason to doubt 
the credibility of the Veteran in reporting exposure to noise 
during service.  His records are internally consistent, and 
it is facially plausible that he was exposed to noise while 
in service, especially given his exposure to noise from heavy 
equipment and machinery while working as a machinist and 
construction engineering supervisor.  The Veteran is also 
competent to report the symptoms of hearing loss.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted).  It is within the 
Veteran's realm of personal knowledge whether he has 
difficulty hearing.  

Further, three medical opinions of record have attributed the 
Veteran's hearing loss to his military service.  In October 
2005, a VA doctor provided the opinion that, based on the 
Veteran's history of military noise exposure and the 
type/configuration of his hearing loss, it was at least as 
likely as not that his hearing loss was caused by military 
service.   Additionally, the March 2006 VA examiner provided 
the opinion that the Veteran's tinnitus was most likely due 
to military noise exposure, and his tinnitus was either of 
the same etiology as his hearing loss or was a causative 
factor of his hearing loss.  The Board notes that the Veteran 
is service connected for tinnitus.  See 38 C.F.R. § 3.310.  
Finally, in September 2006, the Veteran's private doctor, Dr. 
Wade, noted the Veteran's history of extensive noise exposure 
during military service and provided the opinion that his 
worsening of hearing was secondary to chronic noise exposure.  
Although there is no indication that the October 2005 VA 
doctor, the March 2006 VA examiner, or Dr. Wade reviewed the 
Veteran's claims file prior to providing these opinions, they 
did have the benefit of the Veteran's verbal history 
regarding noise exposure, which was consistent with the 
evidence of record.  The Board finds the medical opinions of 
the October 2005 VA doctor, the March 2006 VA examiner, and 
Dr. Wade to be probative as to the etiology of the Veteran's 
hearing loss.  The Board also acknowledges the November 2007 
VA examiner's opinion that the Veteran's bilateral hearing 
loss was not caused by, the result of, or aggravated by, his 
second period of military service; however, this examiner 
failed to consider whether the Veteran's hearing loss was 
related to his first period of service. 

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has hearing loss.  
Additionally, the Veteran has consistently reported the 
incidents in service which caused this condition, as is 
evidenced by his private treatment records, VA treatment 
records, VA examination reports, and statements supporting 
his claim, and which is further bolstered by his in-service 
duties as a machinist and construction engineering 
supervisor.  Finally, the October 2005 VA doctor, the March 
2006 VA examiner, and the Veteran's private doctor, Dr. Wade, 
have attributed the Veteran's hearing loss to his time in 
service, thereby providing the necessary nexus between the 
claimed in-service injury and the present disability.  
Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in 



favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the 
Veteran's claim for service connection for bilateral hearing 
loss is granted.  


ORDER

Service connection for hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


